SHANNON, Acting Chief Judge.
This is an appeal from a final decree of divorce, granted to the appellee-husband. Appellant contends that a divorce should not have been granted to the husband, but thát her complaint for separate maintenance should have been granted. She also challenges the adequacy of the allowance of alimony and child support. The evidence was in conflict on all of these issues. Since the appellant has failed to clearly show that the chancellor abused his discretion, the decree appealed from is affirmed. Frazier v. Frazier, Fla.App.1966, 191 So.2d 865; Lauray v. Lauray, Fla.App.1966, 181 So.2d 670; and Clutter v. Clutter, Fla.App.1965, 171 So.2d 544.
The appellant’s attorney has petitioned this court for attorney fees for services rendered before this court, which we grant in the sum of Three Hundred ($300.-00) Dollars.
LILES, J., and LEAVENGOOD, C. RICHARD, Associate Judge, concur.